       CASE 0:19-cv-01991-MJD-ECW Doc. 12 Filed 04/13/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



JAMES BECKEY,

                   Plaintiff,



v.                                     ORDER
                                       Civil File No. 19-1991 (MJD/ECW)

TOM BARRETT, et al.,

                   Defendants.

James Beckey, pro se.



      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Elizabeth Cowan Wright

dated February 16, 2021. Plaintiff James Beckey filed a document in response

entitled “Report and Recommendation: Plaintiff’s Motion for Leave to Reply

Under Seal.” [Docket No. 10] In that document, Plaintiff states that “the plaintiff

hereunder has no objection to your recommended disposition of the instant case

but only insofar as it might not affect standing to proceed otherwise which

appears unlikely.” Plaintiff further states that, “[t]o the extent it might be helpful

from [the Court’s] perspective,” he would like to upload under seal the
       CASE 0:19-cv-01991-MJD-ECW Doc. 12 Filed 04/13/21 Page 2 of 3




documents that he has provided to law enforcement. Plaintiff did not file any

objection to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court ADOPTS the Report and Recommendation of United States Magistrate

Judge Elizabeth Cowan Wright dated February 16, 2021. As explained in the

Report and Recommendation, this case has been pending for more than one-and-

a-half years, and Plaintiff has failed to file a valid amended complaint, has not

effected service on any named Defendant, has not complied with the Court’s

previous orders, and has not otherwise taken any action to prosecute this case.

There is no basis for the Court to grant Plaintiff leave to upload under seal any

further documents.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Elizabeth Cowan Wright dated February 16, 2021
         [Docket No. 9].

      2. Plaintiff’s Motion for Leave to Reply under Seal [Docket No. 10]
         is DENIED.
       CASE 0:19-cv-01991-MJD-ECW Doc. 12 Filed 04/13/21 Page 3 of 3




      3. This matter is DISMISSED WITHOUT PREJUDICE pursuant to
         Federal Rules of Civil Procedure 4(m) and 41(b).



      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 13. 2021             s/Michael J. Davis
                                  Michael J. Davis
                                  United States District Court
